              Case 1:18-cr-00303-JMF Document 140 Filed 09/29/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :     18-CR-303-1 (JMF)
                                                                       :
GERMAN MARMOLEJOS,                                                     :          ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         There is a proceeding in this matter scheduled for October 15, 2020. But in light of the
ongoing evaluation of the Defendant, the Court is inclined to think that the conference should be
adjourned. Counsel are directed to confer and, within two business days of this Order, submit a joint
letter indicating their views on whether the proceeding should be held or if it should be adjourned (and,
if so, for how long). If either party believes that the proceeding should be held, counsel should explain
why and indicate their views on (1) whether the proceeding should be held in person or remotely; and
(2) whether, if permitted Court under the Constitution, the Federal Rules, and the CARES Act, the
Defendant consents to a remote proceeding and/or to waiving his/her appearance altogether. Counsel
should also indicate whether the Defendant would be capable of participating in a remote proceeding.

        After reviewing the parties’ joint letter, the Court will issue an order indicating whether the
proceeding will be held and, if so, how; and addressing any other relevant deadlines and information.
If a proceeding is held, it may have to be at a different time. To that end, counsel should indicate in
their joint letter dates and times during the week of the currently scheduled proceeding that they would
be available for a proceeding, whether in person or remote. In the event of a remote proceeding,
counsel should review and comply with the Court’s Emergency Individual Rules and Practices in Light
of COVID-19, available at https://nysd.uscourts.gov/hon-jesse-m-furman.

        SO ORDERED.

Dated: September 29, 2020                                  __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
